Date Signed:
October 6, 2020




                   UNITED STATES BANKRUPTCY COURT

                          DISTRICT OF HAWAII

In re                                   Case No. 19-01106
                                        Chapter 13
ROBERT LIVINGSTONE
COLLINS,
        Debtor.
GREAT NORTHERN INSURANCE                Adv. Pro. No. 19-90032
COMPANY,                                Lead Adv. Pro.
                                        Consolidated for Trial with Adv. Pro.
            Plaintiff,
                                        No. 19-90033
  vs.
                                        Dkt. 1
ROBERT LIVINGSTONE
COLLINS,
            Defendant.
In re                                   Case No. 19-01091
                                        Chapter 13
VANDA COLLINS,

            Debtor.
GREAT NORTHERN INSURANCE                Adv. Pro. No. 19-90033
COMPANY,                                Consolidated for Trial with Adv. Pro.
                                        No. 19-90032
            Plaintiff,
  vs.                                   Dkt. 1

VANDA COLLINS,
            Defendant.


 U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 1 of 8
              FINDINGS OF FACT AND CONCLUSIONS OF LAW
      Plaintiff Great Northern Insurance Company (“GNIC”) filed its adversary

complaint on October 3, 2019, seeking a determination that its claims against

defendants Robert Livingstone Collins and Vanda Collins are not dischargeable in

bankruptcy.

      On August 17, 2020, I granted partial summary judgment holding that the

judgment of the New Jersey court (described below) had preclusive effect on the

following elements of nondischargeability under 11 U.S.C. § 523(a)(2)(A): (1) Mr.

and Mrs. Collins made misrepresentations to GNIC; (2) GNIC relied upon the

misrepresentations, and (3) GNIC suffered damages as a proximate result of the

Collinses’ misrepresentations. Dkt. 45 in Adv. Pro. No. 19-90032; dkt. 43 in Adv.

Pro. No. 19-90033.

      The trial of the remaining elements of GNIC’s § 523(a)(2)(A) claim was held

on September 8, 2020. Mark P. Roney and Michael F. O’Connor represented GNIC,

and defendants Robert Livingstone Collins and Vanda Collins appeared pro se.

      Based on the evidence received, I make the following

                               FINDINGS OF FACT

      On October 29, 2012, Mr. and Mrs. Collins owned the residential property

located at 2 Sherwood Road, Upper Saddle River, New Jersey (the “Sherwood

Property”).


                                          2

 U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 2 of 8
       On that date, Mr. and Mrs. Collins were the insureds under a policy of

insurance issued by GNIC that covered the Sherwood Property (the “Policy”). The

Policy provided coverage for certain “additional living expenses,” or “ALE”: ”If a

covered loss makes your house or other permanent structure uninhabitable, we cover

the reasonable increase in your normal living expenses that is necessary to maintain

your household’s usual standard of living . . . .”

       On October 29, 2012, Superstorm Sandy caused several large trees to fall on

the house at the Sherwood Property, rendering the house uninhabitable. This was a

covered loss under the Policy.

       Mr. and Mrs. Collins made a claim under the Policy. After a GNIC

representative reminded them of the ALE coverage, Mr. and Mrs. Collins included

ALE in their claim.

       On December 21, 2012, Mrs. Collins (acting on behalf of herself and Mr.

Collins) sent to a GNIC representative information on rental residences in northern

New Jersey and indicated that furnished rental homes comparable in size to the home

on the Sherwood Property cost $20,000 per month. This amounted to a

representation by Mr. and Mrs. Collins that their living expenses had increased, or

would increase, by $20,000 per month due to the damage to the Sherwood Property.

       A few days later, justifiably relying on the information provided by Mrs. Collins

(on behalf of herself and her husband), GNIC sent $80,000 to Mr. and Mrs. Collins


                                             3

 U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 3 of 8
as an advance on the ALE benefit, subject to documentation of the Collinses’ actual

expenses.

      Mr. and Mrs. Collins’ living expenses did not increase by $20,000 (or by any

identifiable amount) due to the insured loss to the Sherwood Property. Mr. and Mrs.

Collins never rented a residence in northern New Jersey, and I find that they never

intended to rent a residence in that area. Despite multiple opportunities, Mr. and Mrs.

Collins have never provided any plausible version of events in which their living

expenses increased after the Sherwood Property was damaged.

      Based on the evidence, I find that Mr. and Mrs. Collins knew that their

representation about their additional living expenses was false and that they had the

intent to deceive GNIC into paying them ALE benefits to which they were not

entitled. I also find that Mr. Collins knew, or should have known, that Mrs. Collins

was going to provide information to GNIC about the cost of renting properties that

the Collins family never intended to rent, for the purpose of inducing GNIC to

advance ALE benefits to them.

      At trial, GNIC argued that Mr. and Mrs. Collins made additional

misrepresentations after GNIC made the ALE advance. But GNIC did not extend

credit or advance any additional money to the Collinses after the $80,000 advance.

      Mr. and Mrs. Collins sued GNIC in New Jersey state court, alleging that

GNIC had breached the Policy. GNIC filed a counterclaim alleging that the Collinses


                                           4

 U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 4 of 8
had committed fraud. The court dismissed the complaint and entered summary

judgment on the counterclaim, holding that the Collinses committed insurance fraud

under a New Jersey statute. The judgment was for a total of $222,556.39, consisting

of the $80,000 advance plus attorneys’ fees and costs.

         Based on these findings of fact, I draw the following

                               CONCLUSIONS OF LAW

I.       Jurisdiction and Venue

         The bankruptcy court has personal jurisdiction over the parties. Venue is proper

in this district pursuant to 28 U.S.C. § 1408(1).

         The bankruptcy court has subject matter jurisdiction over the underlying

chapter 13 case pursuant to 28 U.S.C. § 1334(b). Determination of the

dischargeability of this debt is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

         The bankruptcy court has the authority to determine whether the debt to

GNIC is dischargeable and to enter judgment on GNIC’s claims. Deitz v. Ford (In re

Deitz), 760 F.3d 1038, 1050 (mem.) (9th Cir. 2014), aff’g 469 B.R. 11 (B.A.P. 9th

Cir. 2012).

II.      Standard for Nondischargeability Under Section 523(a)(2)(A)

         A chapter 13 discharge does not discharge an individual from any debt “for

money, property, services, or . . . credit, to the extent obtained by . . . false pretenses, a

false representation, or actual fraud . . . .” 11 U.S.C. § 523(a)(2)(A).


                                              5

     U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 5 of 8
       To succeed on a claim under § 523(a)(2)(A), GNIC must prove the following

five elements by a preponderance of the evidence:

       (1) misrepresentation, fraudulent omission or deceptive conduct by the
       debtor; (2) knowledge of the falsity or deceptiveness of [the debtor’s]
       statement or conduct; (3) an intent to deceive; (4) justifiable reliance by
       the creditor on the debtor’s statement or conduct; and (5) damage to the
       creditor proximately caused by its reliance on the debtor’s statement or
       conduct.

In re Deitz, 760 F.3d at 1050 (citing Omey v. Weinberg (In re Weinberg), 410 B.R.

19, 35 (B.A.P. 9th Cir. 2009), aff’d, 407 F. App’x 176 (9th Cir. 2010)); see also

Grogan v. Garner, 498 U.S. 279, 291 (1991) (“[T]he standard of proof for the

dischargeability exceptions in 11 U.S.C. § 523(a) is the ordinary preponderance-of-

the-evidence standard.”).

       GNIC has met its burden of demonstrating all five elements by a

preponderance of the evidence.

III.   Attributing Mrs. Collins’ Misrepresentations to Mr. Collins

       In this case, it was Mrs. Collins who sent information on comparable rental

properties in the New Jersey area to GNIC, inducing GNIC to believe that the

Collinses’ living expenses would increase. Mr. Collins does not dispute that her

wrongful conduct can be attributed to him for purposes of nondischargeability.

Above, I found that he knew, or should have known, of Mrs. Collins’ conduct. See

Sachan v. Huh (In re Huh), 506 B.R. 257, 271-72 (B.A.P. 9th Cir. 2014). Therefore,

Mrs. Collins’s misrepresentations can be attributed to her husband for purposes of

                                            6

  U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 6 of 8
§ 523(a)(2)(A).

IV.    Misrepresentations Made After ALE Advance

       Though GNIC argued at trial that Mr. and Mrs. Collins made additional

misrepresentations after GNIC advanced the ALE, any such misrepresentations are

irrelevant.

       “[F]or purposes of [§] 523(a)(2), . . . the timing of the fraud and the elements

to prove fraud focus on the time when the lender . . . made the extension of credit to

the Debtor.” New Falls Corp. v. Boyajian (In re Boyajian), 367 B.R. 138, 147 (B.A.P.

9th Cir. 2007) (citing Bombardier Capital, Inc. v. Dobek (In re Dobek), 278 B.R.

496, 508 (Bankr. N.D. Ill. 2002)); see also Ghadimi v. Ashai (In re Ashai), 211 F.

Supp. 3d 1215, 1232 (C.D. Cal. 2016). “To be actionable under § 523(a)(2)(A), the

prescribed conduct must have occurred before the debtor obtains the money.” Hopper

v. Lewis (In re Lewis), 551 B.R. 41, 48 (Bankr. E.D. Cal. 2016). “Prescribed conduct

that occurs after the debtor obtains money does not count and will not support a

nondischargeability claim under § 523(a)(2)(A).” Id. (citing Houng v. Tatung Co. (In

re Houng), 499 B.R. 751, 766 n.49 (C.D. Cal. 2013), aff’d, 636 Fed. App’x. 396 (9th

Cir. 2016)).

       Section 523(a)(2)(A) excepts debt from discharge “to the extent obtained by”

fraud or misrepresentation. The ALE advance could not have been obtained by any

misrepresentations the Collinses made after GNIC had already advanced the funds.

                                            7


 U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 7 of 8
Therefore, these later misrepresentations must be disregarded.

V.    Amount Nondischargeable

      “Once it is established that specific money or property has been obtained by

fraud, . . . ‘any debt’ arising therefrom is excepted from discharge.” Cohen v. de la

Cruz, 523 U.S. 213, 218 (1998). This includes any attorneys’ fees and costs to which

the creditor would be entitled under state law. See Fry v. Dinan (In re Dinan), 448

B.R. 775, 785 (B.A.P. 9th Cir. 2011). “Where the state court already awarded

attorney’s fees pursuant to state law, the foregoing Ninth Circuit precedent would

allow those fees to be excepted from discharge as part of the total state court

judgment.” Younie v. Gonya (In re Younie), 211 B.R. 367, 377 (B.A.P. 9th Cir.

1997), aff’d, 163 F.3d 609 (9th Cir. 1998). Here, as in Younie, the fees and costs

awarded by the state court “flowed from Debtors’ ‘intentional misrepresentation.’”

Younie v. Gonya (In re Younie), 211 B.R. 367, 377 (B.A.P. 9th Cir. 1997), aff’d, 163

F.3d 609 (9th Cir. 1998).

      Therefore, the $137,642.39 in fees and costs awarded by the New Jersey court

is nondischargeable in addition to the underlying award of $80,000. Counsel for

GNIC is directed to submit a proposed final judgment.



        END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                            8


 U.S. Bankruptcy Court - Hawaii #19-90033 Dkt # 46 Filed 10/06/20 Page 8 of 8
